DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16, 18, 21, and 24-28 are objected to because of the following informalities:
“cell supporting reagent” should be used consistently in claims 16, 18, and 24-26.
“light curable reagent” should be used consistently in claims 16, 18, and 24-26.
“co-extrusion tip” should be used consistently in claims 16 and 18.
“extrusion” should read --extrusion controls-- in claim 27.
Grammatical corrections of claim 16 include: adding --colon-- at end of line 4; adding [[and]] at the end of line 15; and further indenting lines 6-21. Examiner notes that the housing is considered to be separate structural elements from the robot-arm and the mount.  Additionally, the claimed apparatus is considered to comprise the 3D printing device, multiaxial jointed robot-arm and mount. Accordingly, the follows that the detachable 3D printing device is mounted to the multiaxial robot-arm with respect to claims 21 and 28.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the electric drive train.”  There is insufficient antecedent basis for the limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --the electric drive train arrangement--. Claims 17-29 which depends from claim 16 are similarly rejected.
Claim 16 recites the limitations “the first reagent” and “the second reagent.”  There is insufficient antecedent basis for the limitations in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitations are interpreted as --the cell supporting reagent-- and --the light curable reagent--, respectively. Claims 17-29 which depends from claim 16 are similarly rejected.
Claims 16 and 20 recite the limitation “the multiaxial jointed arm.”  There is insufficient antecedent basis for the limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --the multiaxial jointed robot-arm --. Claims 17-29 which depends from claim 16 are similarly rejected.
Claims 18-19 recite the limitation “the device.”  There is insufficient antecedent basis for the limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --the detachable 3D printing device--. Claim 20 which depends from claim 19 is similarly rejected.
Claim 22 recites the limitation “the hinge.”  There is insufficient antecedent basis for the limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --the hinged portion--. Claim 23 which depends from claim 22 
Claim 23 recites the limitation “the upper housing.”  There is insufficient antecedent basis for the limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --the upper housing component--. 
Claim 26 recites the limitations “each additional reagent piston” in line 4 and “the additional reagent” in line 5, and “each additional reagent” in lines 6-7. There is insufficient antecedent basis for the limitations in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --an additional reagent piston--, --an additional reagent--, and --the additional reagent--, respectively. 
Claim 27 recites the limitation “the robot control system.” There is insufficient antecedent basis for this limitation in the claim. MPEP 2173.05(e). For the purpose of compact prosecution, the limitation is interpreted as --the electronic control circuit--. 
Appropriate correction is required. 	

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hakimi (US 2020/0040291) in view of Boyd (US 2017/0217088) and Maggiore (US 2017/0335268).
Regarding claims 16, 17, 25, 27, and 29, HAKIMI teaches a handheld bioprinter (3D printing device; handheld device) with a housing (Fig 9; [0064]-[0065] and [0076]). Hakimi teaches the bioprinter comprises a first reservoir of biopolymer and a second reservoir of liquid attached to a frame (first reagent container support arrangement; a second reagent container support arrangement, collectively) ([0066]). Hakimi teaches the bioprinter comprises a drive mechanism (drive train arrangement) such as a syringe with a plunger attached to the frame along with a controller in the form of a computer microprocessor (control circuit; extrusion controls) connected to the drive mechanism ([0067]-[0068], [0089]-[0092], and [0099]).  Hakimi teaches a printhead (nozzle) at the distant end of the housing with the first array of extrusion channels (first conduit) and second array of extrusion channels (second conduit) (Fig. 9; [0065]-[0066]).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, the first reagent container, second reagent container, first reagent piston, second reagent piston, and standard commonly available syringe systems do not impart patentability to the instant claim.
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitations “receives and supports a first reagent container containing a cell supporting reagent” and “receives and supports a second reagent container containing a light curable reagent” are recitations of intended use of the claimed first and second reagent container support arrangement. Hakimi teaches that frame is capable of receiving and supporting the first reservoir of biopolymer and the second reservoir of liquid attached to a frame ([0066]). 
The limitations “to drive a first reagent piston into a distal end of the first reagent container, and to drive a second reagent piston into a distal end of the second reagent container,” “to control the electric drive train to control extrusion of the reagents from the first and second reagent containers,” “interfaces with standard commonly available syringe systems,” “a rate of extrusion of the first and second reagents is independently controllable, or a rate of extrusion of the first and second reagents is a mechanically fixed ratio” are recitations of intended use of the claimed drive arrangement and control circuit. Hakimi teaches that the drive mechanism is capable of interfacing with a syringe and plunger ([0099]). Hakimi teaches that drive mechanism and computer microprocessor are capable of controlling the extrusion rate of materials independently ([0067]-[0068], [0089]-[0092]). 
The limitations “receiving the first reagent driven out of a proximal end of the first reagent container and directing the first reagent out of the at least one aperture in the tip” and “receiving the second reagent driven out of a proximal end of the second reagent container and directing the second reagent out of the at least one aperture in the tip” are recitations of intended use of the claimed first conduit and second conduit. Hakimi teaches that extrusion channels are capable of receiving the biopolymer and liquid from the first and second reservoirs and extruding the material onto the surface ([0065]-[0066]).  
Although Hakimi does not specify a nozzle connected at a distal end to the housing as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found connectable at the distant end of the housing since it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. MPEP 2144.04.
Hakimi does not specify wherein the nozzle comprises a co-extrusion tip comprising at least one aperture as instantly claimed.
However, in the same field of endeavor, additive manufacturing apparatus, BOYD teaches that the nozzle end 104 (nozzle) of extruder assembly 101 allows for material to be dispensed from the orifice 106 ([0153]). Fig. 15 depicts the coaxial extrusion (co-extrusion tip comprising at least one aperture) of a secondary polymer or polymers within or surrounding the primary polymer, having distinct material properties from the primary polymer (Fig. 15; [0235]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to substitute the nozzle taught by Hakimi with a nozzle with a coaxial extrusion tip and aperture taught by Boyd in order to extrude a secondary material within and surrounding a primary material ([0235]-[0236]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B).
Although the combination teaches a drive mechanism and computer microprocessor, the combination is silent as to a power supply and, thus an electric drive train arrangement and electronic control circuit as instantly claimed. Additionally, the combination is silent as to a multiaxial jointed robot-arm and a mount attached to one end of the multiaxial jointed arm, wherein the mount is configured to hold the detachable 3D printing device, wherein the mount is configured to allow loading and replenish of the reagent containers, and wherein one or more of curing controls and extrusion are integrated into the electronic circuit control as instantly claimed.
However, in the same field of endeavor, handheld 3D printing devices, MAGGIORE teaches that the dispensing device 856 (detachable 3D printing device) may be a handheld device controlled by a robotic control tool 854 (multiaxial jointed robot-arm) with 3-axis (3-axis) (Fig. 11; [0028], [0154], and [0165]). Maggiore teaches that the dispensing device 856 may be a single-use assembly ([0154]). Fig. 11 mount attached to one end of the robotic control tool 854 coupled to the dispensing device 856 (Fig. 11). An electrically-wired power device (power supply) is provided along with data cable 864 to provide data, power, and/or fluid communication to the dispensing device 856 from the data connection 884 on the automated control assembly 880 (Fig. 11; [0158], [0160]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination of Hakimi and Boyd to include the robotic control tool, mount, and electrically-wired power device taught by Maggiore in order to provide an automated control assembly of the dispensing device and to replace the single-use dispensing device ([0154]). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
The limitations “to hold the detachable 3D printing device” and “to allow loading and replenish of the reagent containers” are recitation of intended use of the claimed mount. Maggiore teaches that the mount is capable of holding and replenishing the detachable dispensing device and its containers ([0154]). 
Regarding claim 18, as applied to the apparatus of claim 16, HAKIMI teaches a handheld bioprinter further comprises an ultraviolet light source (light source mounted on the device) may be positioned directly on top of the cartridge exit ([0096]). The laser light may be controlled by the computer (control circuit) ([0107]).
The limitation “for curing the reagents either just prior or after extrusion from the tip” is a recitation of intended us of the claimed light source. Hakimi teaches that the light source is capable of providing a sheet of ultraviolent light generated by the light emitting or laser diode to polymerize a sheet of material (Hakimi, [0096]).
Regarding claims 19-20, as applied to the apparatus of claim 16, HAKIMI teaches a handheld bioprinter further comprises an ultraviolet light source (light source) may be positioned directly on top of the cartridge exit ([0096]).
Although Hakimi does not specify the light source is mounted as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the light source is mounted remote to the device or mounted on the multiaxial jointed arm, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One would have been further motivated in order to provide a sheet of ultraviolent light generated by a light emitting or laser diode may serve to polymerize a sheet of material (Hakimi, [0096]).
Regarding claim 26, as applied to the apparatus of claim 16, although the combination of Hakimi, Boyd, and Maggiore does not specify one or more additional reagent container support arrangements which in use each receives and support an additional reagent container, wherein the electric drive train arrangement is further configured to drive each additional reagent piston into a distal end of the additional reagent container, nor wherein the nozzle is further configured to receive the additional reagent driven out of a proximal end of each additional reagent container and co-extrude each additional reagent with the first and second reagents, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the frame taught by HAKIMI to support an additional reservoir, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, the additional reagent container and additional reagent piston do not impart patentability to the instant claim.
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “receives and support an additional reagent container,” “to drive each additional reagent piston into a distal end of the additional reagent container,” and “to receive the additional reagent driven out of a proximal end of each additional reagent container and co-extrude each additional reagent with the first and second reagents” are recitations of intended use of the claimed one or more additional reagent container support arrangements, electric drive train arrangement, and nozzle. The combination of Hakimi, Boyd, and Maggiore teaches that the frame, drive mechanism, and nozzle are capable of capable of receiving and supporting reservoirs attached to a frame, controlling the extrusion rate of materials, and receiving and co-extruding material driven out of each container (Hakimi, ([0066]-[0068], [0089]-[0092]; Boyd, [0235]; and Maggiore, [0158] and [0160]).
Regarding claim 28, as applied to the apparatus of claim 16, although the combination of Hakimi, Boyd, and Maggiore does not specify wherein the nozzle is attachable to and removable from the housing while the detachable 3D printing device is mounted as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the  combination of Hakimi, Boyd, and Maggiore such that said printhead is attachable and removable from the distant end of the housing while the detachable 3D printing device is mounted since it has been held that making known elements separable is within the skill of a person of ordinary skill in the art. MPEP 2144.04.
Regarding claim 30, as applied to the apparatus of claim 16, HAKIMA teaches method comprising extruding a liquid and biopolymer (radiation curable reagent compositions) ([0066] and [0096]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hakimi (US 2020/0040291) in view of Boyd (US 2017/0217088) and Maggiore (US 2017/0335268), as applied to claim 16, and in further view of Warner (US 2018/0035689).
Regarding claims 21-23, as applied to the apparatus of claim 16, the combination of Hakimi, Boyd, and Maggiore is silent as to wherein the housing further comprises a hinged portion to allow the housing to be opened to receive and load the first and second reagent container while the detachable 3D 
However, in the same field of endeavor, additive manufacturing devices, WARNER teaches an assembly 800 to accommodate any size syringe ([0071]).  A transparent cover (upper housing component) to monitor the contents of the syringe can be attached to the holder assembly 800 by any useful means including hinges (hinged portion) in the assembly 800 or combinations of these.  The cover can present a curved or partially curved surface to match the curvature of the syringe barrel. Figs. 10A-B show that cover 1002 is completely removable (Figs.10A-B).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination of Hakimi, Boyd, and Maggiore to include a transparent cover via hinges taught by Warner to the bioprinter taught by Hakima in order to access the syringe and monitor the contents within ([0070]-[0071]). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, the first and second reagent containers do not impart patentability to the instant claim.
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “to allow the housing to be opened to receive and load the first and second reagent container while the detachable 3D printing device is mounted to the apparatus” and “to flip through the hinge through at least 90° up to 270° to provide internal access to allow loading of the first and second reagent containers” are recitations of intended use of the claimed hinged portion and upper housing component. Warner teaches that the transparent cover and hinges are capable of allowing a housing to be .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hakimi (US 2020/0040291) in view of Boyd (US 2017/0217088) and Maggiore (US 2017/0335268), as applied to claim 16, and in further view of Ilic (US 2016/0229121).
Regarding claim 24, as applied to the apparatus of claim 16, the combination of Hakimi, Boyd, and Maggiore is silent as to a first aperture for viewing the first reagent in the first reagent container, and a second aperture for viewing the second reagent in the second reagent container or wherein an upper portion of the housing is transparent to allow viewing of the reagent containers and actuators, wherein optionally a frame and the upper portion of the housing are embossed with lettering to locate the reagents in the correct position.
However, in the same field of endeavor, dispensing systems, ILIC teaches a syringe sheath 102 with a transparent fill window (first aperture) (Figs. 1-8; [0046]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination of Hakimi, Boyd, and Maggiore to include a transparent fill window as taught by Ilic to the bioprinter taught by Hakimi in order to enable a user to view a fill level of dispensable material ([0046]). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Although the combination of Hakimi, Boyd, Maggiore, and Ilic does not specify a second aperture as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the viewing window taught by Ilic for an additional syringe sheath, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the 
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “for viewing the first reagent in the first reagent container” and “for viewing the second reagent in the second reagent container” are recitations of intended use of the claimed first and second aperture. Ilic teaches that the transparent fill window allows for viewing of the material in the syringe ([0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
	

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743